EXHIBIT 99.2 CHINA TEL GROUP, INC. STOCK PURCHASE AGREEMENT TABLE OF CONTENTS 1. PURCHASE AND SALE OF SERIES A COMMON STOCK 1 1.1 Sale and Issuance of Series A Common Stock 1 1.2 Purchase Price 1 1.3 Closing; Delivery 1 1.4 Defined Terms Used in this Agreement 1 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 2 2.1 Organization, Good Standing, Corporate Power and Qualification 3 2.2 Subsidiaries 3 2.3 Authorization 3 2.4 Valid Issuance of Purchased Shares 3 2.5 Litigation 3 2.6 Intellectual Property 4 2.7 Compliance with Other Instruments 4 2.8 Agreements; Actions 4 2.9 Related Party Transactions 5 2.10 Absence of Liens 5 2.11 Real and Personal Property 5 2.12 Financial Statements; Liabilities 6 2.13 Changes 6 2.14 Employee Matters 7 2.15 Tax Returns and Payments 8 2.16 Permits 8 2.17 Corporate Documents 8 2.18 Environmental and Safety Laws 8 2.19 Disclosure 9 2.20 Net Operating Loss Carryforward 9 2.21 Foreign Corrupt Practices Act 9 2.22 Compliance with Office of Foreign Assets Control 9 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 10 3.1 Authorization 10 3.2 Disclosure of Information; Investment Experience 10 3.3 Restricted Securities 10 3.4 Accredited Investor 11 3.5 Foreign Investors 11 3.6 No General Solicitation 11 TABLE OF CONTENTS 4. CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING 11 4.1 Representations and Warranties 11 4.2 Performance 11 4.3 Compliance Certificate 11 4.4 Qualifications 11 4.5 Board of Directors 11 4.6 Proceedings and Documents 11 5. CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING 12 5.1 Representations and Warranties 12 5.2 Performance 12 5.3 Qualifications 12 6. MISCELLANEOUS 12 6.1 Survival of Warranties 12 6.2 Successors and Assigns 12 6.3 Governing Law 12 6.4 Titles and Subtitles 12 6.5 Notices 12 6.6 Finder’s Fee and Commission 13 6.7 Default by the Purchaser 13 6.8 Dispute Resolution 13 6.9 Attorney’s Fees 13 6.10 Severability 14 6.11 Delays or Omissions 14 6.12 Entire Agreement 14 6.13 Counterparts 14 Exhibit A DISCLOSURE SCHEDULE Stock Purchase Agreement THIS STOCK PURCHASE AGREEMENT is made as of the 9th day of February, 2010 (“Agreement”) by and between China Tel Group, Inc., a Nevada corporation (“Company”), and Isaac Organization, Inc., a Canadian corporation organized under the laws of Ontario (“Purchaser”).The Company and the Purchaser are each sometimes referred to individually in this Agreement as a “Party” and together as “Parties.” The Parties hereby agree as follows: 1.Purchase and Sale of Series A Common Stock. The securities that are the subject of this Agreement are shares of the Series A common stock of the Company (“Shares”). 1.1Sale and Issuance of Series A Common Stock. Subject to the terms and conditions of this Agreement, the Company shall issue, sell and deliver to the Purchaser at the Closing, and the Purchaser shall purchase from the Company, Fifty-Three Million One Hundred Ninety-Nine Thousand Nine Hundred Thirty-Four (53,199,934) Shares (“Purchased Shares”), which represents twelve percent (12%) of the total Shares. 1.2Purchase Price. The purchase price (“Purchase Price”) for the Purchased Shares is One Hundred Sixty Million U.S. Dollars ($160,000,000.00).The Purchase Price is payable as follows: One Million U.S. Dollars ($1,000,000.00) at the Closing (“First
